     Case 4:04-cr-00025 Document 1356 Filed in TXSD on 11/23/18 Page 1 of 7



                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

UNITED STATES OF AMERICA                  §
                                          §
v.                                        §   CRIMINAL NO. 4:04-cr-00025
                                          §
RICHARD A. CAUSEY,                        §
JEFFREY K. SKILLING, &                    §
KENNETH L. LAY,                           §
                                          §
DEFENDANTS                                §

                  GOVERNMENT’S UNOPPOSED MOTION
                  FOR ACCESS TO SEALED MATERIALS

       The United States, by and through its attorney, the Acting Chief of the Fraud

Section of the Criminal Division of the United States Department of Justice, hereby

respectfully submits this unopposed motion requesting that the Court order the

Clerk’s Office to provide undersigned counsel for the Government with copies of

certain sealed and unredacted filings in the above-captioned case. Counsel for

Applicant Margot Cleveland does not oppose this motion. In support of its motion,

the Government states as follows:

       1.    On November 8, 2018, Margot Cleveland (“Applicant”), filed an

Application for Public Access to Certain Sealed and/or Redacted Court Records

(“the Application”) with the Clerk’s office of the United States District Court for the

Southern District of Texas. Although the Application was styled as a miscellaneous

action, it was directed to this Court and electronically filed on the docket in the
    Case 4:04-cr-00025 Document 1356 Filed in TXSD on 11/23/18 Page 2 of 7



above-captioned case because the sealed and redacted documents identified in the

Application relate to this closed criminal prosecution.

      2.     On November 16, 2018, undersigned counsel was assigned to review

and respond to the Application on behalf of the Government. Undersigned counsel

has had no prior involvement with this case and did not serve as counsel for the

Government during the pre-trial, trial, or sentencing proceedings in this case.

Accordingly, undersigned counsel is unfamiliar with the nature and content of the

sealed documents identified in the Application, beyond what is discussed in

publicly-available filings.

      3.     Notwithstanding diligent efforts to locate the Government’s copies of

the sealed filings, all of which were filed with this Court approximately thirteen

years ago, undersigned counsel has been unable to locate the documents at issue,

either in electronic or hard copy form.

      4.     In order to properly respond to the Application, undersigned counsel

must review the sealed and unredacted documents requested by the Applicant in

order to determine whether continued sealing is required by law, or otherwise

necessary and appropriate.

      5.     In addition to the sealed and unredacted documents identified in the

Application, undersigned counsel has identified certain additional sealed documents

filed in the above-captioned case which appear to pertain to the same subject matter


                                          2
    Case 4:04-cr-00025 Document 1356 Filed in TXSD on 11/23/18 Page 3 of 7



as the sealed documents sought by the Applicant. The Government submits that it

will be better equipped to evaluate and respond to the Application if it is also granted

access to these additional sealed materials.

      WHEREFORE, it is respectfully requested that the Government’s motion be

granted and that the Court issue an Order:

   1. directing the Clerk’s Office to provide undersigned counsel for the

      Government at the address below with copies of the following documents,

      together with any declarations, exhibits, or attachments;

          a. Docket Entry No. 440: Joint Sealed Motion to Dismiss, including all
             declarations, exhibits, and attachments

          b. Docket Entry Nos. 441: Sealed Document
          c. Docket Entry Nos. 444: Sealed Document
          d. Docket Entry Nos. 445: Sealed Document
          e. Docket Entry Nos. 446: Sealed Document

          f. Docket Entry Nos. 447: Sealed Document

          g. Docket Entry Nos. 448: Sealed Document
          h. Docket Entry Nos. 449: Sealed Document

          i. Docket Entry Nos. 450: Sealed Document
          j. Docket Entry Nos. 451: Sealed Document

          k. Docket Entry Nos. 452: Sealed Document, including all declarations,
             exhibits, and attachments

          l. Docket Entry Nos. 453: Sealed Document, including all declarations,
             exhibits, and attachments

                                           3
Case 4:04-cr-00025 Document 1356 Filed in TXSD on 11/23/18 Page 4 of 7



     m. Docket Entry Nos. 454: Sealed Document, including all declarations,
        exhibits, and attachments

     n. Docket Entry No. 456: Unredacted Copy of Joint Motion to Dismiss
        and Memorandum in Support

     o. Docket Entry No. 457: Unredacted Declaration of Michael E. Tigar in
        support of Defendants’ Joint Motion to Dismiss

     p. Docket Entry No. 458: Sealed Document

     q. Docket Entry No. 459: Sealed Motion with Proposed Order by USA
     r. Docket Entry No. 462: Transcript of Scheduling Conference held on
        September 1, 2005

     s. Docket Entry No. 463: Transcript of Motion Hearing held on
        September 8, 2005
     t. Docket Entry No. 464: Sealed Document
     u. Docket Entry No. 491: Government’s Opposition, including all
        declarations exhibits, and attachments
     v. Docket Entry No. 493: Unredacted Opposition by USA
     w. Docket Entry No. 504: Defendants Reply Memorandum, including all
        declarations exhibits, and attachments
     x. Docket Entry No. 505: Sealed Document

     y. Docket Entry No. 552: Transcript of Scheduling Conference held on
        November 18, 2005

     z. Docket Entry No. 553: Sealed Motion, including all declarations
        exhibits, and attachments

     aa. Docket Entry No. 554: Sealed Motion with Proposed Order
     bb.Docket Entry No. 558: Sealed Order re: Docket Entry No. 554

     cc. Docket Entry No. 561: Transcript of Evidentiary Hearing held on
         December 1, 2005


                                   4
Case 4:04-cr-00025 Document 1356 Filed in TXSD on 11/23/18 Page 5 of 7



      dd.Docket Entry No. 564: Sealed Motion with Proposed Order by USA

      ee. Docket Entry No. 568: Sealed Document
      ff. Docket Entry No. 569: Sealed Document

      gg.Docket Entry No. 588: Sealed Document

      hh.Docket Entry No. 595: Sealed Motion
      ii. Docket Entry No. 596: Sealed Motion, including all declarations
          exhibits, and attachments
      jj. Docket Entry No. 599: Sealed Document

2. directing that these sealed and redacted documents otherwise remain sealed

   and redacted until further order of the Court; and

3. ordering any other relief the Court finds just and appropriate.


                                    Respectfully submitted,

                                    SANDRA MOSER
                                    ACTING CHIEF, FRAUD SECTION
                                    Criminal Division
                                    United States Department of Justice

                                    s/ Jeremy R. Sanders

                                    JEREMY R. SANDERS
                                    TRIAL ATTORNEY
                                    Fraud Section, Criminal Division
                                    U.S. Department of Justice
                                    1400 New York Avenue, N.W.
                                    Washington, D.C. 20005
                                    Tel: (202) 616-2650
                                    jeremy.sanders@usdoj.gov




                                       5
    Case 4:04-cr-00025 Document 1356 Filed in TXSD on 11/23/18 Page 6 of 7



                      CERTIFICATE OF CONFERENCE

      I certify that, on November 21 and 23, 2018, undersigned counsel for the

Government conferred with Kathleen Parsons of the Fulton Law Group PLLC,

counsel for Applicant Margot Cleveland, and Reid H. Weingarten, counsel for

Defendant Causey, who both indicated that they were not opposed to the relief

requested by the Government in the foregoing motion. Also on November 21, 2018,

undersigned counsel contacted Daniel M. Petrocelli, counsel for Defendant Skilling;

Michael Wayne Ramsey, counsel for deceased Defendant Lay; and Wendell A.

Odom, Jr., counsel for Third-Party Movant Michael Anderson, all by electronic mail

to obtain counsel’s respective positions on the foregoing motion, but to date has not

received a response. The Government was unable to confer with Robert J. Sussman,

counsel for Third-Party Movants Larry Lawyer, Rodney L. Faldyn, and Wade

Stubblefield, because Mr. Sussman is deceased.



                                             s/ Jeremy R. Sanders
                                             Jeremy R. Sanders
                                             Trial Attorney
                                             Fraud Section, Criminal Division
                                             U.S. Department of Justice




                                         6
    Case 4:04-cr-00025 Document 1356 Filed in TXSD on 11/23/18 Page 7 of 7



                         CERTIFICATE OF SERVICE

      I hereby certify that, on November 23, 2018, I electronically filed the

foregoing motion with the Clerk of the Court using the ECF/CM system for filing

and service on all counsel of record. I further certify that, on November 23, 2018, I

caused a copy of the foregoing motion to be sent via Federal Express to Kevin

Fulton, counsel for Application Margot Cleveland, at the address below:

      Kevin Fulton
      The Fulton Law Group PLLC
      7676 Hillmont St. Suite 191
      Houston, Texas 77040



                                             s/ Jeremy R. Sanders
                                             Jeremy R. Sanders
                                             Trial Attorney
                                             Fraud Section, Criminal Division
                                             U.S. Department of Justice




                                         7
